 1

 2
                           UNITED STATES DISTRICT COURT
 3                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 4

 5    UNITED STATES OF AMERICA,

                            Plaintiff,
 6
                                                     C16-1041 TSZ
           v.
 7
                                                     MINUTE ORDER
      DAVID A. GOULD, et al.,
 8
                            Defendants.
 9

10        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
11
         (1) The Government’s unopposed motion to extend deadlines, docket no. 123,
12 is GRANTED as follows:
                   (a)   The Government’s second motion for sanctions, docket no. 101, is
13
           RENOTED to Monday, November 25, 2019, and the Government’s supplemental
           reply is due on the new noting date;
14
                 (b)    The deadline for filing dispositive motions is EXTENDED from
15         October 28, 2019, to December 12, 2019; and
16             (c)  The deadline for filing all motions related to expert witnesses is
           EXTENDED from November 4, 2019, to December 19, 2019.
17
          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
18 record and pro se parties.

19         Dated this 10th day of October, 2019.

20                                                  William M. McCool
                                                    Clerk
21
                                                    s/Karen Dews
22                                                  Deputy Clerk

23

     MINUTE ORDER - 1
